DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-12, 15-18, 21-22, 24, 26-27, 30, 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 3 recites the limitation "the direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

5 recites the limitation "the direction" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 5, line 4 states “an insect cage” which renders the claim unclear as insect cages have already been disclosed above in claim 1.  Is this insect cage the same as or different from the insect cages previously disclosed?  Applicant should amend and confirm.

Claim 10 recites the limitation "the fifth pipe" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the sixth pipe" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 15 recites the limitation "the tenth pipe" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the eighth pipe" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 21, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 24, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 30 recites the limitation "the interior side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 34 recites the limitation "the fifth pipe" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 34 recites the limitation "the sixth pipe" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 34 recites the limitation "the fifteenth pipe" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 34 recites the limitation "the seventh pipe" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 34 recites the limitation "the eighth pipe" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Leo (US 2017/0325431).

Regarding claim 1, Leo discloses as best understood an adult insect cage climate control system comprising: a local climate control device (Fig 3); at least one cluster of cages (2000A, 2000B, 2000C), said at least one cluster of cages (2000A, 2000B, 2000C) comprising at least two insect cages (Fig. 27B, two separated by wall element 202B/A), each insect cage (2000A, 2000B, 2000C) comprising at least one air inlet opening (232, 237, 260, 263) and at least one air outlet opening (322, Fig. 3 Vent); a first pipe (264, 266) connected to a first air temperature 

Regarding claim 9, Leo discloses wherein each insect cage (2000A, 2000B, 2000C) comprises a top side (203), a back side (202D), side walls (202A, 202C) and, bottom side (204) and front wall (202B), wherein preferably the sides and/or walls are impermeable for air and/or for moisture, more preferably the sides and the walls are impermeable for air and for moisture (by way of exterior walls of shipping container structure elements 2000A, 2000B, 2000C).

Regarding claim 10, Leo discloses wherein valves ([0692], wherein the metering device (Q33) includes one or more from the group consisting of a restriction, orifice, valve, tube, capillary, and capillary tube) are provided in any of the fourth pipe (302), the fifth pipe or the sixth pipe for controlling transport of conditioned air from the first driver to each of the at least two insect cages comprised by a cluster of cages.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 11-12, 30, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Leo (US 2017/0325431).

Regarding claim 3, Leo discloses the invention substantially as set forth above for claim 1, but does not expressly disclose wherein the pipe or pipes comprising a tapered internal diameter with decreasing internal diameter in the direction from second pipe towards air inlet opening.
However, it would have been an obvious matter of design choice to taper the diameter of the pipes to provide adequate air pressure to the air inlet, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 5, Leo discloses the invention substantially as set forth above for claim 1, but does not expressly disclose wherein the pipe or pipes comprise a tapered internal diameter with increasing internal diameter in the direction from the air outlet opening of an insect cage towards a proximal end of said connected pipe or pipes.
However, it would have been an obvious matter of design choice to taper the internal diameter of the pipes to provide adequate air pressure pushing the air out of the insect cage, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 11, Leo discloses the invention substantially as set forth above for claim 1, and further discloses an insect farming room climate control device (Figs. 27A/B and 28 A/B) and an insect farming room (Interior of structure element 2000A of Figs. 27A/B and 28A/B) with 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide multiple pipes, a second air temperature control unit and a third driver to the structure to further enhance the air flow through the insect cage structure, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 12, Leo discloses wherein the insect farming room (Interior of structure element 2000A of Figs. 27A/B and 28A/B) further comprises at least one fan (271) for homogenizing the air inside the insect farming room (Interior of structure element 2000A of Figs. 27A/B and 28A/B), and/or one first fan configured to horizontally homogenize the air and/or at least one second fan configured to vertically homogenize the air.

Regarding claim 30, Leo discloses the invention substantially as set forth above for claim 1, but does not expressly disclose wherein the at least two cages are cages comprising rounded corners at least at the interior side.
However, it would have been obvious to one having ordinary skill in the art at the time the invention as made to provide each of the insect cages with rounded corners to provide for In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 34, Leo discloses the invention substantially as set forth above for claim 1, but does not expressly disclose wherein the second pipe has an internal diameter of between 100 mm and 400 mm, preferably about 200 mm and/or the fourth pipe has an internal diameter of between 125 mm and 500 mm, and/or the fifth pipe has an internal diameter of between 80 mm and 320 mm, and/or the sixth pipe has an internal diameter of between 40 mm and 160 mm, and/or the fifteenth pipe has an internal diameter of between 45 mm and 180 mm, and/or the seventh pipe has an internal diameter of between 80 mm and 320 mm, and/or the eighth pipe has an internal diameter of between 100 mm and 400 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the internal diameter of any of the pipes disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Claim 15, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Leo (US 2017/0325431) in view of Allan (US 8602837).

Regarding claim 15, Leo discloses the invention substantially as set forth above, but does not expressly disclose an air filtering device.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Leo, by adding an air filtering structure to the insect climate control structure, as taught by Allan, for the purpose of providing adequate air flow through the insect climate control structure.  

Regarding claim 27, Leo discloses the invention substantially as set forth above, but does not expressly disclose wherein the cages are heat insulated cages, and/or wherein one or more of the pipes are heat insulated.
However, Allen discloses a similar insect climate control structure with insulation that may be applied to the entire structure by known methods (Column 9, line 16)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Leo, by adding insulation to the structure, as taught by Allan, for the purpose of insulating the cages or pipes in order to provide an efficient temperature controlled unit.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MONICA L BARLOW/Primary Examiner, Art Unit 3644